Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to application filed on 7/30/2019. Claims 1-8 are presented.
Allowable Subject Matter
Claims 1-8 are allowed.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ a runtime system implemented by at least one processor programmed to mediate a conversation session between the communicating user and the automated bot agent, using at least one predefined context variable; a context mapping data store implemented by at least one processor programmed to define a computer-readable memory data structure in which to store a mapping configuration representing a correlation between the channel-agnostic context variable and a context mapping of the user-chosen channel and a field in the core system wherein the messaging system is programmed to respond to a message communication from the communicating user by initiating at least one query to the context mapping data store: (a) to acquire and pass to the runtime system the mapping configuration corresponding to the user-chosen channel and (b) to acquire and pass to the runtime system the user variable corresponding to the communicating user”. These limitations, taken in context of the entire claims are allowable over prior art of record. 


Chinnasamy et al. U.S. Patent Pub. No. 2020/0238514 teaches a system for a bot factory environment is disclosed. The system may receive a graphical process model. The system may compile a bot based on the graphical process model. The system may validate the bot to generate a validated bot. The system may register the validated bot to a registry table. The system may deploy the validated bot to a runtime environment.

Nahum et al. U.S. Patent Pub. No.2019/0215283 teaches a Chat bot is a computer program implementing natural language interface to conduct a conversation via auditory or textual methods with the user. Chat bots are typically used in dialog systems for various practical purposes including customer service or information acquisition. Some chatterbots use sophisticated natural language processing systems, but many simpler systems scan for keywords within the input, then pull a reply with the most matching keywords, or the most similar wording pattern, from a database.

Rodrigues U.S. Patent Pub. No. 20200341970 teaches customizing base skills (e.g., chatbots). According to certain embodiments, a bot extension infrastructure 

Sturtivant U.S. Patent Pub. No. 20200074329, teaches intelligent adaptor service in unified automation platforms for robotics automation to determine one or more identifiers of the RPA platform, selecting, by the intelligent adapter service, an adapter of a plurality of adapters based on the one or more identifiers of the RPA platform, installing, by the intelligent adapter service, the adapter, and configuring, by the intelligent adapter service, the adapter to be specific to the RPA platform, configuring including setting one or more parameters of the RPA platform.
Whereas, stated above , applicant’s claimed invention a runtime system implemented by at least one processor programmed to mediate a conversation session between the communicating user and the automated bot agent, using at least one predefined context variable; a context mapping data store implemented by at least one processor programmed to define a computer-readable memory data structure in which to store a mapping configuration representing a correlation between the channel-agnostic context variable and a context mapping of the user-chosen channel and a field in the core system wherein the messaging system is programmed to respond to a message communication from the communicating user by initiating at least one query to the context mapping data store: (a) to acquire and pass to the runtime system the mapping configuration corresponding to the user-chosen channel and (b) to acquire and pass to the runtime system the user variable corresponding to the communicating user


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SARGON N NANO/           Primary Examiner, Art Unit 2457